Citation Nr: 0413484	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  00-09 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
arm injury.

2.  Entitlement to service connection for bilateral athlete's 
foot.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1961 to July 1964.  This matter comes to the Board of 
Veterans' Appeals (Board) from a June 1999 decision of the 
Roanoke Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for residuals of a left 
arm injury, bilateral athlete's foot, bilateral hearing loss, 
and bilateral tinnitus.  In the same decision, the RO granted 
service connection for recurrent warts on the right hand, 
rated noncompensable.  In his notice of disagreement with the 
June 1999 decision, the veteran limited his appeal to the 
issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, residuals of a left arm injury, and 
bilateral athlete's foot.  Accordingly, these are the only 
issues before the Board.  The veteran submitted additional 
evidence to the RO in November 2002.  That evidence has not 
been reviewed by the RO, and is further addressed in the 
remand below.  

This case was previously before the Board in January 2003, 
when it was remanded for the purpose of scheduling a hearing 
before a Veteran's Law Judge.  In December 2003 the veteran 
appeared for a hearing before the undersigned in Washington, 
DC.  At the hearing, he raised the issue of entitlement to an 
increased rating for the service-connected recurrent warts on 
the right hand (see hearing transcript, p. 4).  The RO has 
not yet adjudicated this matter, and it is referred to the RO 
for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) the Board may not provide VCAA notice 
on its own.  

Here, the veteran has not received adequate notification of 
the VCAA and implementing regulations in relation to his 
claim of service connection for bilateral athlete's foot.  
Although he received some VCAA notification in May 2001 
correspondence from the RO, the notification was issued 
specifically in regard to the claims of service connection 
for residuals of a left arm injury, bilateral hearing loss, 
and tinnitus, and did not address the issue of service 
connection for bilateral athlete's foot.  As the case is 
being remanded anyway, there is an opportunity to ensure that 
notice is in compliance with all requirements.

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).  

As noted above, the record has been supplemented with 
additional evidence that has not been reviewed by the RO.  
Additional VA medical records were obtained in November 2002 
and associated with the claims folder, and the records do not 
appear to have been reviewed by the RO since the most recent 
supplemental statement of the case (SSOC) was issued in 
November 2001.  The veteran has not waived AOJ initial 
consideration of this evidence.  Hence, the Board has no 
recourse but to remand the case for AOJ initial consideration 
of additional evidence.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Regarding 
the claim of service connection for residuals of a left arm 
injury, service medical records show the veteran injured his 
left arm in September 1963 when he hit his arm against a 
"pad eye" while serving aboard the USS Okinawa.  X-rays at 
that time were negative, but records of follow-up treatment 
in service show that the symptoms of the left arm injury 
included pain and "considerable" limitation of motion.  On 
VA examination in December 1998 the veteran stated that he 
injured his left forearm when he hit it against a metal 
object in service.  He also told the examiner that a left arm 
disorder had continued since service.  He reported that the 
injury affects the nerves in his left arm inasmuch as his 
fourth finger gets cold periodically, and his index finger 
"twitches," bends forward, and becomes immobile for several 
minutes.  The nerve condition typically resolves slowly, and 
tends to recur several weeks later.  Examination of the left 
forearm disclosed no specific physical or neurologic 
findings.  Diagnosis was "status post trauma to left forearm 
with fracture in the remote past, but currently not evident 
on x-ray."  The examiner stated that "[n]erve damage 
causing the above mentioned episodes cannot be confirmed on 
clinical exam.  Recommend nerve conduction study and EMG."  
The record does not indicate that a nerve conduction study 
and/or EMG was performed.  

Regarding the claim of service connection for bilateral 
athlete's foot, service medical records show a diagnosis of 
athlete's foot in April 1963 (apparently while the veteran 
was confined to a naval station brig), and in May 1964 while 
the veteran served aboard the USS Okinawa.  Postservice 
medical evidence includes an April 1999 VA outpatient record 
that shows a diagnosis of athlete's foot.  The RO has denied 
service connection for athlete's foot on the basis that the 
April 1963 diagnosis was during a period when the veteran was 
confined in a naval brig, and thus the disorder was not noted 
during creditable duty.  Regarding the May 1964 diagnosis of 
athlete's foot, the RO considered whether the foot disorder 
could be service-connected base on aggravation of a 
preexisting condition (the veteran having returned to 
creditable service aboard ship after his confinement), but 
held that the evidence did not show a permanent of worsening 
of the condition.  However, as there is evidence of diagnosis 
of athlete's foot during honorable service and diagnosis of 
athlete's foot subsequent to service, the Board finds that 
further development to determine whether the veteran has a 
athlete's foot condition that was incurred in, aggravated by, 
or otherwise related to service is warranted.  

Regarding the claim of service connection for bilateral 
hearing loss and tinnitus, the service medical records are 
negative for any hearing loss.  However, medical records from 
private ear, nose, and throat specialists dated from August 
1993 to December 1998 show a diagnosis of bilateral 
sensorineural hearing loss and tinnitus.  The private 
physicians noted further a "pertinent history is exposure to 
large guns while he was in the Navy."  While this is not a 
definitive opinion as the etiology of the veteran's hearing 
loss and tinnitus, the private medical records suggest that 
the veteran's hearing loss and tinnitus may be related to 
noise exposure in service.  Further development for an 
opinion in the matter of a nexus between these disabilities 
and service is indicated.  And while the veteran asserts that 
his hearing loss and tinnitus are due to excessive noise 
exposure from loading ammunition aboard the USS Okinawa (and 
service records clearly indicate he served aboard that ship), 
the records associated with the claims folder do not reflect 
his duties aboard that vessel.  The veteran's service 
personnel records may contain pertinent information in this 
matter.  

The record suggests that the veteran may be receiving ongoing 
medical treatment for the claimed disabilities.  Reports of 
such treatment may include information pertinent to his 
claims.  At the December 2003 hearing, the veteran reported 
that he was seen and treated by private ear, nose, and throat 
specialists prior to 1993.  However, the claims folder 
appears to contain only reports from those physicians dated 
from 1993 to 1998.  

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, in an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all VCAA 
notice requirements are satisfied 
regarding the matters on appeal in 
accordance with the statutory provisions, 
implementing regulations, and all 
applicable interpretative Court 
decisions.  The veteran should be 
specifically notified of what he needs to 
establish service connection for each 
claimed disability; of what the evidence 
shows; and of his and VA's respective 
responsibilities in evidence development.  
He should be advised to submit everything 
pertinent, and should have the 
opportunity to respond.

2.  The RO should obtain the veteran's 
service personnel records to ascertain, 
to the extent possible, whether he served 
in an environment consistent with known 
exposure to noise (e.g., as an ammunition 
loader aboard ship).  

3.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers who treated him for the 
disabilities at issue from April 1999 to 
the present, then obtain records of such 
treatment from all identified sources.  
The RO should also obtain any records 
pertaining to the veteran from the ear, 
nose, and throat specialists who 
allegedly saw him prior to 1993.  Whether 
or not he responds, the RO should obtain 
all records (which are not already in the 
claims file) of any VA treatment for the 
disabilities at issue.  

4.  The RO should then arrange for a VA 
neurologic examination to determine 
whether the veteran has a left arm 
disorder that is, as likely as not, 
related to service.  The claims file must 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
tests or studies must be completed.  The 
examiner should provide a diagnosis for 
any current left arm disorder the veteran 
has, and opine whether it is as likely as 
not that such disorder is related to 
and/or consistent with the left arm 
injury in service described by the 
veteran.  The examiner must explain the 
rationale for any opinion given.  

5.  The RO should also arrange for the 
veteran to be afforded an appropriate VA 
examination to determine whether he has 
athlete's foot that is as likely as not 
related to the complaints/symptoms for 
which he received treatment in service.  
The claims file must be available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
opine whether any current athlete's foot 
disorder is at least as likely as not 
related to the veteran's active service, 
including any complaints/symptoms noted 
therein.  The examiner must explain the 
rationale for any opinion given.

6.  The RO should also arrange for the 
veteran to be afforded an examination 
(including audiometric studies) by an 
otolaryngologist  to ascertain the likely 
etiology of his hearing loss and 
tinnitus.  The claims file must be 
reviewed by the examiner in conjunction 
with the examination.  If corroborated by 
service personnel records, the examiner 
should note that the veteran's service 
duties included loading ammunition aboard 
the USS Okinawa (a known exposure to 
noise).  Based on review of the record, 
including service medical records, and 
examination of the veteran, the examiner 
should provide a diagnosis for any 
current hearing loss and tinnitus the 
veteran has, and opine whether it is as 
likely as not that the veteran's 
bilateral hearing loss, and/or tinnitus, 
are related to noise exposure in service, 
or otherwise related to service, or are 
they more likely due to intervening 
causes?  The examiner must explain the 
rationale for any opinion given.

7.  The RO should review the record, 
arrange for any further development 
suggested by the results of that sought 
above, then review the claims in light of 
all evidence added to the record since 
their last previous review.  If any claim 
remains denied, the RO should provide the 
veteran and his representative an 
appropriate SSOC, and give them the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.




	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


